Appeal Dismissed and Memorandum Opinion filed July 10, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00524-CR

                       LEONARD WATKINS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 780878

                 MEMORANDUM                       OPINION
      Appellant was indicted for possession of more than four but less than 200
grams of cocaine. On June 16, 1998, he pleaded guilty; the trial court deferred
adjudication and placed him on five years’ community supervision. On the State’s
motion, the trial court adjudicated appellant’s guilt and sentenced him to five years’
imprisonment. Appellant appealed from the order adjudicating guilt. Lacking
jurisdiction to consider an appeal from a decision to adjudicate guilt, this court
dismissed the appeal. See Watkins v. State, No. 14-98-01125-CR, 2001 WL 276701
(Tex. App.—Houston [14th Dist.] Mar. 22, 2001, no pet.) (not designated for
publication) (“Watkins I”).

      Appellant filed two more notices of appeal from the order on May 26, 2016,
and October 23, 2017. We dismissed each appeal for lack of jurisdiction. See
Watkins v. State, No. 14-16-00488-CR, 2016 WL 4036095 (Tex. App.—Houston
[14th Dist.] July 26, 2016, no pet.) (mem. op.) (not designated for publication)
(“Watkins II”); Watkins v. State, No. 14-17-00857-CR, 2017 WL 5472622 (Tex.
App.—Houston [14th Dist.] Nov. 14, 2017, no pet.) (mem. op.) (not designated for
publication) (“Watkins III”).

      Appellant has now filed a fourth notice of appeal. As in appellant’s first three
appeals, we lack jurisdiction over this fourth appeal. First, at the time appellant was
adjudicated guilty, no appeal could be taken from the adjudication. See Watkins I,
2001 WL 276701, at *1 (citing Tex. Code Crim. Proc. Ann. art. 42.12 § 5(b) (Vernon
Supp. 2000)). In 2007, the Texas Legislature amended section 5(b) of article 42.12
to allow an appeal from an adjudication of guilt. See Act of June 15, 2007, 80th Leg.,
R.S., ch. 1308, § 5, 2007 Tex. Gen. Laws 4395, 4397. However, the 2007
amendment applies only to adjudication hearings conducted after June 15, 2007. See
id. § 53, 2007 Tex. Gen. Laws. at 4413.

      Second, even if appellant were permitted to appeal from the adjudication of
guilt, his fourth notice of appeal was not timely. The notice of appeal was required
to be filed within 30 days after the order was signed. See Tex. R. App. P. 26.2(a)(1).
Appellant filed his fourth notice of appeal 20 years after the order was signed.




                                          2
      Accordingly, we DISMISS this appeal.




                                  PER CURIAM

Panel consists Justices Jamison, Wise, and Jewell.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3